DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Election / Restriction
Applicants’ election without traverse of Species 1: Figs. 1-7 in the reply filed on May 12, 2022 is acknowledged.  Applicants further submit that Claims 1-5 read on the elected species (first full paragraph of Applicants’ Response to Election / Restriction filed on May 12, 2022).
	Applicants’ election is made FINAL.  

Status of the Claims
Based on Applicants’ election as described above Claims 1-5 are pending and examined in the U.S. non-provisional application.  


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
	SCROLL COMPRESSOR HAVING INTERMEDIATE PRESSURE CHAMBER TO SUPPLY FLUID TO COMPRESSION CHAMBERS VIA TWO SUPPLY PASSAGES AND TWO INJECTION PORTS TO LIMIT REDUCTION IN COMPRESSION EFFICIENCY

Claim Objections
The following claims are objected to because of the following informalities:  
		“the supply passages and the injection ports” (Claim 1, line 21 and Claim 2, line 3) should be ‘the two supply passages and the two injections ports’.   	
	Appropriate correction is required.

Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Regard to Claim 3 and claims dependent thereon
	The term "relatively close" (Claim 3, line 7) is a relative and ambiguous term which renders the claim indefinite. The term "relatively close" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and a person having ordinary skill in the art (PHOSITA) would not be reasonably apprised of the scope of the invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2015-129457A (Nagano et al.; published on July 16, 2016) (NAGANO).
	The citations in the rejections below are taken from the English Machine Translation of NAGANO provided with JP2015-129457A on the information disclosure statement (IDS) filed on June 28, 2021 by Applicants).    
	In reference to Claim 1, NAGANO discloses
		A scroll compressor (scroll type compressor 10, ¶ 0021, line 232, Figs. 1-7), comprising: 
			a compression mechanism (compression mechanism 15, ¶ 0021, line 243, Fig. 1) that includes 
				a fixed scroll (fixed scroll 20, ¶ 0028, line 307) and a movable scroll (moveable scroll 21, ¶ 0028, line 309), and 
				compression chambers (including in a compression chamber 22, ¶ 0028, lines 311 and 312), which are formed by meshing of the fixed scroll (20) and the movable scroll (21), 
				wherein the compression mechanism (15) compresses refrigerant that has been drawn into the compression chambers (22(s)), and discharges the compressed refrigerant (English Abstract, line 2); and 
			a housing (intermediate pressure housing 13, ¶ 0021, lines 235 and 236), which includes an intermediate pressure chamber (accommodating recess 31, ¶ 0031, line 342), wherein refrigerant of an intermediate pressure is introduced into the intermediate pressure chamber (31) from an external refrigerant circuit (external refrigerant circuit 50 via injection pipe 32, ¶ 0031, lines 345 and 346), the intermediate pressure being higher than a suction pressure of the refrigerant (English Abstract, line 2) drawn into the compression chambers (22(s)) and lower than a discharge pressure of the refrigerant discharged from the compression chambers (22(s)), wherein 
			the compression mechanism (15) includes two injection ports (each injection port 30, 30, ¶ 0030, line 335, Figs. 1 and 2), which respectively introduce the refrigerant (English Abstract, line 2) of the intermediate pressure in the intermediate pressure chamber (31) into two of the compression chambers (left 22, right 22, Figs. 1 and 2), 
			the housing (13) includes two supply passages (upper supply passage 34+312, lower supply passage 34+312, ¶ 0032, lines 359-361, Fig. 3) and a check valve (40, Fig. 1), the two supply passages (upper 34+312, lower 34+312, ¶ 0032, line 365) are connected to the intermediate pressure chamber (31) and respectively supply the refrigerant of the intermediate pressure to the two injection ports (30, 30), 
			the check valve (valve forming member 40, ¶ 0034, lines 385-386) prevents backflow of the refrigerant from the compression chambers (left 22, right 22, Figs. 1 and 2) via the supply passages (upper 34+312, lower 34+312) and the injection ports (30, 30), and 
			a distance (D1, Examiner’s ANNOTATED Depiction of the Passages/Injection Ports) between openings of the two supply passages (upper 34+312, lower 34+312) that are closest to the intermediate pressure chamber (31) is less than a distance (D2, Examiner’s ANNOTATED Depiction of the Supply Passages/Injection Ports) between openings of the two injection 30P1P20200702USports (30, 30) that are closest to the compression chambers (left 22, right 22, Figs. 1 and 2).  

    PNG
    media_image1.png
    446
    721
    media_image1.png
    Greyscale

Examiner’s ANNOTATED Depiction of the Supply Passages/Injection Ports
	

	In reference to Claim 2, NAGANO further discloses that 
			each of the two injection ports (30, 30, Figs. 1 and 2) includes a portion that extends in a same direction as and parallel with each of the two supply passages (at least the bottom portion of 34 that is positionally adjacent each 30 to be included with 30), and 
			the supply passages (upper 34+312, lower 34+312) each include a portion that extends at a predetermined angle with respect to an axis that extends in the same direction (at wall location A, Examiner’s ANNOTATED Depiction of the Supply Passages/Injection Ports, A is at a predetermined angle of 0 degrees with respect to an axis that extends in the same direction).  
	In reference to Claim 3, NAGANO also discloses that 
			the two injection ports (30, 30) each include 
				a first port section that extends in the same direction as and parallel with the associated supply passage (a first bottom portion each 34 adjacent 30), and 
				a second port section that extends at a predetermined angle with respect to an axis of the first port section (another bottom portion of each 34 that is adjacent the first bottom portion that has a predetermined angle of 0 degrees relative to the axis of the first portion section), 
				each first port section opens in a surface of the fixed scroll that is relatively close to the movable scroll (Fig. 1), and includes an end located inside the fixed scroll on a side opposite to the compression chambers (Fig. 1), and 						each second port section includes 
					a first end, which is connected to an opening of the associated supply passage on a side opposite to the intermediate chamber (Fig. 1), and 
					a second end, which is connected to the end of the associated first port section (a first bottom portion each 34 adjacent 30) on the side opposite to the compression chamber (22(s)).  

Allowable Subject Matter
Claims 4 and 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Reasons for Allowability
The following is an examiner’s statement of reasons for allowance:
			Dependent Claim 4 taken either individually or in combination with other prior art of record fails to teach or render obvious Applicants’ scroll compressor as claimed including:   
				“wherein the second port sections (left 50b, right 50b, Fig. 7) of the two injection ports (right 50, left 50, Figs. 2 and 7) approach each other from the second ends (2nd end is a line just above the lead lines of 50b, 50b in Fig. 7) toward the first ends (the ends adjacent the upper surface of 17 as shown in Fig. 7) is not shown or rendered over the prior art of record.  Dependent Claim 5 is further indicated as allowable subject matter by virtue of being dependent on Claim 4.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Prior art of record not relied upon is considered pertinent to Applicants’ disclosure.  US2015/0192127 show elements and features that are representative of the state of the art prior to the filing date of Applicants’ disclosure.   

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Thursday June 2, 2022

/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746